DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7, 9, 15-16, and 18-20 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

For claim 7, the term “the single write semantic” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “a single write semantic”.

For claim 9, the phrase “… the second write operation the write operation have the dependency…” is syntactically incorrect. It is suggested the claim be amended to “… the second write operation and the write operation have the dependency…”.

For claims 15-16, the term “the storage object” lacks sufficient antecedent basis in the claim. It is suggested the claim be amended to “the first storage object”.

For claims 18-19, the term “the machine” is indefinite because it is unclear to which machine the claim refers to, in the case where more than machine exists, as declared earlier. It is suggested the claim be amended to “the at least one machine”.

For claims 18 and 20, the phrase “split the write operation into a first replication write operation targeting the first replication storage object” is syntactically incorrect and thus indefinite:  Splitting is always into two or more parts and the sentence needs to reflect that, otherwise it has no coherent meaning. It is suggested the claim be amended to “split the write operation into a first and second replication write 

Dependent claims inherit rejections.

Allowable Subject Matter
Claims 5 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and all 35 USC § 112 rejections are overcome.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wikipedia “disk mirroring” page from date 10/29/2015, retrieved using the Way Back Machine, hereafter referred to as WBM102915dm, in view of Sridharan (US 2015/0089140 A1).
For claim 1, 
WBM102915dm teaches a method comprising: receiving a write operation targeting a first storage object having a synchronous replication relationship with a first replication storage object and a second replication storage object (see introduction and overview sections and other locations: view mirroring as said replication; mirroring can be done to more than one site. For example, both local and remote sites); splitting the write operation into a first replication write operation targeting the first replication storage object and a second replication write operation targeting the second replication storage object (see locations pointed to above: view copying/writing/mirroring the same data to both local and remote sites as said splitting into two destinations); implementing the write operation upon the first storage object, the first replication write operation upon the first replication storage object, and the second replication write operation upon the second replication storage object in parallel ((see locations pointed to above: view synchronous writing as said parallel); and []. 
WBM102915dm does not explicitly teach “withholding a client acknowledgement that the write operation is complete until the write operation, the first replication write operation, and the second replication write operation are complete”.
However, Sridharan teaches withholding a client acknowledgement that the write operation is complete until the write operation, the first replication write operation, and the second replication write operation are complete (see paragraph [0009] and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify WBM102915dm to include “withholding … complete”, as taught by Sridharan, because each one of WBM102915dm and Sridharan teach mirroring therefore they are analogous arts and because if a write is defined as synchronous, it’s not considered complete until all locations are synchronized (see [0009] and other locations).

For claims 18 and 20, 
The claims recite essentially similar limitations from claim 1. Claim 18 is a medium and claim 20 is a device.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over WBM102915dm, in view of Sridharan (US 2015/0089140 A1), and in further view of McBrearty (US 6,721,901 B1).
For claim 2, 
The combination of WBM102915dm and Sridharan teaches the limitations of claim 1 for the reasons above.
The combination of WBM102915dm and Sridharan does not explicitly teach responsive to detecting a failure, performing a reconciliation between the first storage object, the first replication storage object, and the second replication storage object, wherein the reconciliation comprises: withholding a current client acknowledgment for an operation associated with the failure; reading content, targeted by the operation, from the first storage object; writing the content to the first replication storage object and the second replication storage object; and releasing the current client acknowledgment
However, McBrearty teaches responsive to detecting a failure, performing a reconciliation between the first storage object, the first replication storage object, and the second replication storage object, wherein the reconciliation comprises: withholding a current client acknowledgment for an operation associated with the failure; reading content, targeted by the operation, from the first storage object; writing the content to the first replication storage object and the second replication storage object; and releasing the current client acknowledgment (see column 1 lines 29-44 and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM102915dm and Sridharan to include “responsive to detecting a failure… releasing the current client acknowledgment”, as taught by McBrearty, because each one of McBrearty, WBM102915dm, and Sridharan teach mirroring therefore they are analogous arts and because not suspending the write will interfere with the resynchronization (see column 1 lines 29-44 and other locations).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over WBM102915dm, in view of Sridharan (US 2015/0089140 A1), in further view of McBrearty (US 6,721,901 B1), and in further view of Ofek (US 6,052,797).

For claim 3, 
The combination of McBrearty, WBM102915dm, and Sridharan teaches the limitations of claim 2 for the reasons above.
The combination of McBrearty, WBM102915dm, and Sridharan does not explicitly teach responsive to successfully writing the content so that data within the first storage object, the first replication storage object, and the second replication storage object have data symmetry, utilizing one or more consistency points to perform a data integrity validation to flag data corruption or data loss issues
However, Ofek teaches responsive to successfully writing the content so that data within the first storage object, the first replication storage object, and the second replication storage object have data symmetry, utilizing one or more consistency points to perform a data integrity validation to flag data corruption or data loss issues (see column 4 lines 24-38 and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of McBrearty, WBM102915dm, and Sridharan to include “responsive to successfully … data loss issues”, as taught by Ofek, because each one of Ofek, McBrearty, WBM102915dm, and Sridharan teach mirroring therefore they are analogous arts and because not doing so will result in the mirroring site not mirroring (see column 4 lines 24-38 and other locations).

Claims 4, 6, 8-10, 14-16 and 19 is rejected under 35 U.S.C. 103 as being unpatentable over WBM102915dm, in view of Sridharan (US 2015/0089140 A1), and in further view of Ofek (US 6,052,797).
For claim 4, 
The combination of WBM102915dm and Sridharan teaches the limitations of claim 1 for the reasons above.
The combination of WBM102915dm and Sridharan does not explicitly teach utilizing an inflight time tracking module to track a lifecycle of the write operation.
However, Ofek teaches utilizing an inflight time tracking module to track a lifecycle of the write operation (see column 17 lines 40-50 and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM102915dm and Sridharan to include “utilizing an inflight time tracking module to track a lifecycle of the write operation”, as taught by Ofek, because each one of Ofek, WBM102915dm, and Sridharan teach mirroring therefore they are analogous arts and because not doing so will result in the mirroring site not mirroring (see column 4 lines 24-38 and other locations).

For claim 6, 
The combination of WBM102915dm, Sridharan, and Ofek teaches the limitations of claim 4 for the reasons above.
However, Ofek further teaches responsive to the lifecycle indicating that performance of the first replication write operation has encountered an issue, retrying the first replication write operation as a retry first replication write operation (see column 14 lines 45-50, column 15 lines 1-10, and other locations)


For claim 8 
The combination of WBM102915dm and Sridharan teaches the limitations of claim 1 for the reasons above.
The combination of WBM102915dm and Sridharan does not explicitly teach “receiving a second write operation; and responsive to the second write operation and the write operation having a dependency, enforcing a dependent write order consistency for the write operation and the second write operation”.
However, Ofek teaches receiving a second write operation; and responsive to the second write operation and the write operation having a dependency, enforcing a dependent write order consistency for the write operation and the second write operation (see column 18 lines 18-36 and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM102915dm and Sridharan to include “receiving … operation”, as taught by Ofek, because of the motivational reasons specified in rejection to claim 4.

For claim 9, 
The combination of WBM102915dm, Sridharan, and Ofek teaches the limitations of claim 8 for the reasons above.
However, Ofek further teaches determining that the second write operation the write operation have the dependency based upon the write operation and the second write operation overlapping a same region that is to be modified (see column 18 lines 18-36 and other locations: same volume).

For claim 10, 
The combination of WBM102915dm, Sridharan, and Ofek teaches the limitations of claim 8 for the reasons above.
However, Ofek further the enforcing a dependent write order consistency comprises: serially implementing the write operation and the second write operation (see column 18 lines 18-36 and other locations: one is always after the other).

For claim 14 
The combination of WBM102915dm and Sridharan teaches the limitations of claim 1 for the reasons above.
The combination of WBM102915dm and Sridharan does not explicitly teach “the first storage object is exposed with read and write access, and the first replication storage object and the second replication storage object are exposed with read only access with a write access option when a failover is performed”.
However, Ofek teaches the first storage object is exposed with read and write access, and the first replication storage object and the second replication storage object are exposed with read only access with a write access option when a failover is performed (see abstract, figure 1, and other locations: mirroring is for failures recovery and is a form of failover)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM102915dm and Sridharan to include “the first storage object … is performed”, as taught by Ofek, because of the motivational reasons specified in rejection to claim 4.
For claim 15 
The combination of WBM102915dm and Sridharan teaches the limitations of claim 1 for the reasons above.
The combination of WBM102915dm and Sridharan does not explicitly teach “a first storage controller hosting the storage object and a second storage controller hosting the first replication storage object are maintained within a same data center”.
However, Ofek teaches a first storage controller hosting the storage object and a second storage controller hosting the first replication storage object are maintained within a same data center (see abstract, column 13 lines 10-20, and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM102915dm and Sridharan to include “a first storage controller … same data center”, as taught by Ofek, because of the motivational reasons specified in rejection to claim 4.

For claim 16 
The combination of WBM102915dm and Sridharan teaches the limitations of claim 1 for the reasons above.
The combination of WBM102915dm and Sridharan does not explicitly teach “a first storage controller hosting the storage object and a second storage controller hosting the first replication storage object are maintained within different data centers”.
However, Ofek teaches a first storage controller hosting the storage object and a second storage controller hosting the first replication storage object are maintained within different data centers (see abstract, column 13 lines 10-20, and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM102915dm and Sridharan to include “a first storage controller … different data centers”, as taught by Ofek, because of the motivational reasons specified in rejection to claim 4.

For claim 19, 
WBM102915 the claim recites essentially similar limitations from claim 4. Claim 19 is a medium.

Claims 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WBM102915dm, in view of Sridharan (US 2015/0089140 A1), and in further view of Karr (US 2006/0112251 A1).
For claim 12, 
The combination of WBM102915dm and Sridharan teaches the limitations of claim 1 for the reasons above.
The combination of WBM102915dm and Sridharan does not explicitly teach “receiving a metadata operation for a first storage controller hosting the first storage object; and implementing the metadata operation upon the first storage controller and replicating the metadata operation to a second storage controller hosting the first replication storage object and a third storage controller hosting the second replication storage object”.
However, Karr teaches receiving a metadata operation for a first storage controller hosting the first storage object; and implementing the metadata operation upon the first storage controller and replicating the metadata operation to a second storage controller hosting the first replication storage object and a third storage controller hosting the second replication storage object (see [0026] and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM102915dm and Sridharan to include “receiving a metadata … second replication storage object”, as taught by Karr, because each one of Karr, WBM102915dm, and Sridharan teach mirroring therefore they are analogous arts and because metadata is treated like any data; also, the data stored by a user end application cannot be controlled/anticipated and could be metadata as set by the user (see [0026] and other locations).

For claim 13, 
The combination of Karr, WBM102915dm, and Sridharan teaches the limitations of claim 12 for the reasons above.
However, Karr further teaches the metadata operation comprises at least one of an application consistency point creation operation, a resync point creation operation, a clone operation, an attribute modification operation, a create operation, a volume operation, a logical unit number (LUN) operation, or a delete operation (see [0026] and other locations: one is always after the other).

For claim 17 
The combination of WBM102915dm and Sridharan teaches the limitations of claim 1 for the reasons above.
The combination of WBM102915dm and Sridharan does not explicitly teach “performing load balancing between the first replication storage object and the second replication storage object”.
However, Karr teaches performing load balancing between the first replication storage object and the second replication storage object (see [0041], [0049], and other locations)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of WBM102915dm and Sridharan to include “performing load balancing between the first replication storage object and the second replication storage object”, as taught by Karr, because of the motivational reasons specified in rejection to claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAIR LEIBOVICH whose telephone number is (571)270-3796. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 5712724182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAIR LEIBOVICH/Primary Examiner, Art Unit 2114